Exhibit 10.2

 

 

EMPLOYMENT AGREEMENT

 

The parties to this Employment Agreement (the "Agreement") are Craig Malone (the
"Executive") and ORBCOMM Inc. (the "Company"), a company organized under the
laws of Delaware, with offices located at 22970 Indian Creek Drive, Sterling,
Virginia 20166.  

The Company desires to provide for the Executive's continued employment by the
Company, and the Executive desires to accept such continued employment under the
terms and conditions contained herein, and the parties hereto have agreed as
follows:

 

1.Employment.  The Company shall employ the Executive, and the Executive shall
serve the Company, as Executive Vice President – Product Development, with
duties and responsibilities compatible with that position.  The Executive agrees
to devote his full time, attention, skill, and energy to fulfilling his duties
and responsibilities hereunder.  The Executive's services shall be performed
principally at the Company's offices in Virginia or such other location in the
eastern United States as the Company shall determine.

2.Term of Employment.  The Executive's employment under this Agreement shall
commence on August 1, 2017 (the "Start Date") and shall continue through
December 31, 2017 (the “Initial Term”). Upon the expiration of the Initial Term
or any extension thereof, the Initial Term or the extended term, as applicable,
shall be automatically extended by twelve (12) additional calendar months
through the next December 31st, unless either party hereto notifies the other
party in writing at least ninety (90) days in advance of such expiration that he
or it does not want such extension to occur (a “Notice of Non-Extension”), in
which case the Initial Term or the extended term, as applicable, will not be
further extended and the Executive’s employment will terminate upon such
expiration. Notwithstanding the foregoing, the Executive’s employment with the
Company may be terminated prior to the expiration of the Initial Term or any
extended term pursuant to the provisions of Section 4 or 5 below. Hereinafter,
the period of the Executive’s employment with the Company is referred to as the
“Term.”

3.Compensation.  As full compensation for the services provided under this
Agreement, the Executive shall be entitled to receive the following compensation
during the Term:

(a)Base Salary.  During the Term, the Executive shall be entitled to receive an
annual base salary (the "Base Salary") of $255,000.  Any Base Salary increase
will be subject to the sole discretion of the Company's Board of Directors (the
"Board").  Base Salary payments hereunder shall be made in arrears in
substantially equal installments (not less frequently than monthly) in
accordance with the Company's customary payroll practices for its other
executives, as those practices may exist from time to time.

(b)Bonus.  For each calendar year beginning with the 2017 calendar year, the
Executive shall also be eligible to receive a bonus (the "Bonus") equal to up to
75% of Base Salary, determined based on the achievement of performance targets
(both financial and qualitative) established each year by the Board.  In order
to receive such a Bonus, if any, the

 

--------------------------------------------------------------------------------

 

Executive must be actively employed by the Company on the last day of the fiscal
year for which the Bonus is being paid and not have had his employment
terminated with "cause" pursuant to Section 4(c) below prior to the payment of
such Bonus.  Further, if the Company establishes a bonus plan or program in
which the Company's executives are generally permitted to participate, then the
Executive shall be entitled to participate in such plan or program.  The terms
and conditions of the Executive's participation in, and/or any award under, any
such plan or program shall be in accordance with the controlling plan or program
documents.

Any Bonus hereunder will be paid during the year following the fiscal year for
which the Bonus is being paid, provided that the Bonus will be paid no earlier
than the rendering of the Company's audited financial statements for that fiscal
year and in any case no later than the earlier of (i) 30 days after such
rendering of the Company's audited financial statements for that fiscal year and
(ii) June 30th of the year following that fiscal year.

(c)Employee Benefits.  Subject to the Executive satisfying and continuing to
satisfy any plan or program eligibility requirements and other terms and
conditions of the plan or program, the Executive shall be entitled to receive
Company-paid medical and disability insurance, Company-paid term life insurance
(which shall provide for a death benefit payable to the Executive's
beneficiary), Company-paid holiday and vacation time, and other Company-paid
employee benefits (collectively, "Employee Benefits"), equivalent to those
benefits provided to the Company's executives generally, subject to applicable
policy limitations and maximums.  In addition, the Executive shall be entitled
to participate in any profit sharing plan and/or pension plan generally provided
for the executives of the Company or any of its subsidiaries, provided that the
Executive satisfies any eligibility requirements for participation in any such
plan.  To the extent the Company maintains a director's and officer's liability
insurance policy, the Executive shall be covered by such policy to the same
extent as the Company's other senior officers (however, nothing in this
Agreement shall require the Company to maintain such a policy).  Notwithstanding
the foregoing, the Company reserves the right to amend, modify, or terminate, in
its sole discretion and consistent with applicable law, any Employee Benefit and
any Employee Benefit plan, program or arrangement provided to employees in
general.

(d)Equity Plan Participation.  The Executive shall be entitled to participate in
any equity incentive plan established by the Company in which the Company's
executives generally are permitted to participate.  The terms and conditions of
the Executive's participation in, and/or any award under, any such plan shall be
in accordance with the applicable controlling plan document and/or award
agreement.  The number and/or price of any equity-based award granted to the
Executive shall be determined by the Board.  

(e)Expenses.  The Company shall reimburse the Executive for all reasonable
expenses incurred by him in connection with the performance of his duties under
this Agreement upon his presentation of appropriate vouchers and/or
documentation covering such expenses

 

 

- 2 -

 

--------------------------------------------------------------------------------

 

(f)Withholdings.  All payments made under this Section 3, or any other provision
of this Agreement, shall be subject to any and all federal, state, and local
taxes and other withholdings to the extent required by applicable law.

4.Termination of Employment.

(a)Absence.  If the Executive shall fail or be unable to perform his essential
duties under this Agreement for any reason, including a physical or mental
disability, with or without reasonable accommodation, for one hundred eighty
(180) calendar days during any twelve (12) month period or for one hundred (120)
consecutive calendar days, then the Company may, by notice to the Executive,
terminate his employment under this Agreement as of the date of the notice.  Any
such termination shall be made only in accordance with applicable law.

(b)Death.  The Executive's employment under this Agreement shall terminate
automatically upon his death.

(c)Termination by the Company.  The Company shall have the right, exercisable at
any time in its sole discretion, to terminate the employment of the Executive
for any reason whatsoever with or without "cause" (as defined below).  The
Executive's employment shall not be deemed to have been terminated with "cause"
unless and until (a) he shall have received written notice from the Company
advising him of the specific acts or omissions alleged to constitute "cause" and
(b) in the case of (i) negligence by the Executive in the performance of his
duties, or (ii) the Executive's material breach of this Agreement, those acts or
omissions continue uncorrected for fifteen (15) days after he shall have
received written notice to correct them.

As used in this Agreement, termination with "cause" shall mean only the
Executive's involuntary termination for reason of: (i) negligence by the
Executive in the performance of his duties; (ii) embezzlement by the Executive
from the Company; (iii) conviction of, or plea of guilty or no contest to, a
felony; (iv) any action or omission by the Executive that is injurious to the
financial condition or business reputation of the Company; or (v) the
Executive's material breach of this Agreement.

(d)Termination by the Executive.  The Executive shall have the right to
terminate his employment with the Company by providing at least two (2) months
of advance written notice of such decision.  Upon the receipt of such notice
from the Executive, the Company may in its sole discretion accelerate such
two-month period in order to make such termination effective sooner, and/or may
withdraw any and all duties from the Executive and exclude him from the
Company's premises during the notice period.

(e)Severance.  If the Company terminates the Executive’s employment

 

 

- 3 -

 

--------------------------------------------------------------------------------

 

pursuant to Section 4(a) above, the Company terminates the Executive’s
employment without “cause” pursuant to Section 4(c) above, or the Executive’s
employment terminates as a result of a Notice of Non-Extension provided to the
Executive by the Company pursuant to Section 2 above, then, subject to the
Executive’s execution of the Release attached hereto as Exhibit A (or in a
substantially similar form as the Company deems necessary in order to comply
with then applicable law) (the “Release”) and the Release becoming effective in
accordance with its terms not later than the 60th day following the Executive’s
termination of employment, the Executive shall be entitled (i) to receive, as
severance payments, one (1) year of his then Base Salary, payable in accordance
with the Company’s payroll schedule in effect from time to time, and (ii) to the
extent he is then a participant in the Company’s health insurance plan and
eligible for benefits under plan terms, and only if the benefit under this
clause (ii) does not cause the Company to fail to satisfy the requirements of,
or be in violation of, Section 2716 of the Public Health Service Act or Section
9815 of the Internal Revenue Code, to continued health insurance coverage for
one (1) year immediately following such termination at then existing employee
contribution rates, which the Executive shall pay (such continued coverage to
run concurrently with any continued coverage obligation under the federal law
known as COBRA or any state equivalent) (such severance payments and continued
health insurance coverage being the Executive’s sole entitlement upon any such
termination). Subject to the last paragraph of this Section 4(e), such severance
payments will begin to be paid on the 60th day following the Executive’s
termination of employment. Subject only to the Executive’s delivery of an
executed Release and such Release becoming effective within the provided
sixty-day period, the Company’s obligation under this Section 4(e) shall be
absolute and unconditional, and the Executive shall be entitled to such
severance payments regardless of the amount of compensation the Executive may
earn or be entitled to with respect to any other employment he may obtain during
the period for which severance payments are payable.

          If the Company terminates the Executive’s employment with “cause”
pursuant to Section 4(c) above, if the Executive’s employment is automatically
terminated pursuant to Section 4(b) above, if the Executive terminates his
employment pursuant to Section 4(d) above, or if the Executive’s employment
terminates as a result of a Notice of Non-Extension provided to the Company by
the Executive, then the Executive shall not be entitled to any further payments
under this Agreement, including Base Salary, Bonus, Employee Benefits, or
severance after the date of termination, but the Executive shall be entitled to
all Base Salary, Bonus and Employee Benefits that have accrued prior to the
effective date of such termination.

          To the extent that any amount payable under this Agreement constitutes
an amount payable under a “nonqualified deferred compensation plan” (as defined
in Section 409A of the Internal Revenue Code (hereinafter, “Code Section 409A”))
that is not exempt from Code Section 409A, and such amount is payable as a
result of a “separation from service” (as defined in Code Section 409A),
including any amount payable under this Section 4 or Section 5 below, then,
notwithstanding any other provision in this Agreement to the contrary, such
payment will

 

 

- 4 -

 

--------------------------------------------------------------------------------

 

not be made to the Executive until the day after the date that is six months
following his separation from service (the “Specified Employee Payment Date”),
but only if, as of his separation from service, he is a “specified employee”
under Code Section 409A and any relevant procedures that the Company may
establish. For the avoidance of doubt, on the Specified Employee Payment Date,
the Executive will be paid in a single lump sum all payments that otherwise
would have been made to him under this Agreement during the six-month period but
were not because of this paragraph. This paragraph will not be applicable after
the Executive’s death.

5.Change of Control.  If a “Change of Control” occurs, then the Executive shall
be entitled to severance benefits upon the termination of his employment
thereafter in accordance with, and subject to the Release requirement of,
Section 4(e) above as if his employment were terminated by the Company without
“cause,” unless the successor or transferee entity continues the Executive’s
employment on substantially equivalent terms. Notwithstanding the preceding
sentence, (i) any severance payable as a result of this Section 5 shall be in an
amount equal to eighteen (18) months of Base Salary in lieu of the one (1) year
of Base Salary set forth in Section 4(e) above and shall be payable over an
eighteen-month period in accordance with the Company’s periodic payroll schedule
in effect from time to time, such payments to commence on the date set forth
under Section 4(e) above, and (ii) any continued health insurance coverage at
then existing employee contribution rates shall be for eighteen (18) months in
lieu of the one (1) year set forth under Section 4(e) above. This Agreement
shall be binding on any and all successors and/or assigns of the Company, and
the Company may assign its rights and obligations under this Agreement in
connection with a Change of Control to the successor or transferee entity
without the Executive’s consent.  

"Change of Control" means (a) the Company's merger or consolidation with another
corporation or entity, (b) the Company's transfer of all or substantially all of
its assets to another person, corporation, or other entity, or (c) a sale of the
Company's stock in a single transaction or series of related transactions that
results in the holders of the outstanding voting power of the Company
immediately prior to such transaction or series of transactions owning less than
a majority of the outstanding voting securities for the election of directors of
the surviving company or entity immediately following such transaction or series
of transactions (other than any registered, underwritten public offering by the
Company of the Company's stock or pursuant to any stock-based compensation plan
of the Company).

6.Arbitration.  Except as provided in Section 7(h) below, any dispute or
controversy between the parties hereto, whether during the Term or thereafter,
including without limitation, any and all matters relating to this Agreement,
the Executive’s employment with the Company and the cessation thereof, shall be
settled by arbitration administered by the American Arbitration Association
(“AAA”) in Washington, DC pursuant to the AAA’s National Rules for the
Resolution of Employment Disputes (or their equivalent), which arbitration shall
be

 

 

- 5 -

 

--------------------------------------------------------------------------------

 

confidential, final, and binding to the fullest extent permitted by law. The
parties agree to waive their right to a trial by jury and agree that they will
not make a demand, request or motion for a trial by jury or court. This
agreement to arbitrate shall be binding upon the heirs, successors, and assigns
and any trustee, receiver, or executor of each party. A party shall initiate the
arbitration process by delivering a written notice of such party’s intention to
arbitrate to the other party at the address set forth above and by filing the
appropriate notice with the AAA. The parties shall select an arbitrator by
mutual agreement, within thirty (30) days after the written notice of intention
to arbitrate is received, from a list of eligible arbitrators received from the
AAA who are on its Employment Dispute Resolution roster (or the equivalent
thereof). If the parties fail to agree on an arbitrator, the AAA Administrator
or his/her delegate shall select an arbitrator, who is a member of the AAA’s
Employment Dispute Resolution roster (or the equivalent thereof). There shall be
one arbitrator. The arbitrator shall have the authority to resolve all issues in
dispute, including the arbitrator’s own jurisdiction, whether any dispute must
be arbitrated hereunder, and whether this Section 6 is void or voidable, and to
award compensatory remedies and other remedies permitted by law. The arbitrator
shall decide the matters in dispute in accordance with the governing law
provisions of this Agreement, except that the parties agree that this agreement
to arbitrate shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1, et
seq. The award of the arbitrator shall be final and shall be the sole and
exclusive remedy between the parties regarding any claims, counterclaims,
issues, or accountings. The arbitrator in any such dispute shall have discretion
to award attorneys’ fees and costs as part of any resolution of a claim arising
under this Agreement. Except as otherwise provided by the arbitrator or
applicable law, each party hereto shall be responsible for paying its own
attorneys’ fees and costs incurred in connection with any dispute between the
parties. To the extent inconsistent with the form of arbitration agreement that
the Company’s employees generally are required to enter into, including the
Executive, this arbitration provision shall control. Otherwise, to the extent
compatible, effect shall be given to both this arbitration provision and the
Company’s form of arbitration agreement that the Executive has executed or will
be required to execute.

7.Obligations of the Executive.

(a)Protectable Interests of the Company.  The Executive acknowledges that he has
played and will continue to play an important role in establishing the goodwill
of the Company and its related entities, including relationships with clients,
employees, and suppliers.  The Executive further acknowledges that over the
course of his employment with the Company, he has and will continue to
(i) develop special relationships with clients, employees, and/or suppliers,
and/or (ii) be privy to Confidential Information (as defined below).  As such,
the Executive agrees to the restrictions below in order to protect such
interests on behalf of the Company, which restrictions the parties hereto agree
to be reasonable and necessary to protect such interests.

(b)Non-Competition.  During the Executive's employment and for the one (1)

 

 

- 6 -

 

--------------------------------------------------------------------------------

 

year period immediately thereafter, the Executive shall not, anywhere in the
world, whether directly or indirectly, for himself or for any third party,
(i) engage in any business activity, (ii) provide professional services to
another person or entity (whether as an employee, consultant, or otherwise), or
(iii) become a partner, member, principal, or stockholder having a 10% or
greater interest in any entity, but in each such case, only to the extent that
such activity, person, or entity is in competition with the Business.  For
purposes of this Section 7(b) and Section 7(c) below, "Business" shall mean the
business of offering wireless data communication services, including for the
purpose of tracking and/or monitoring fixed or mobile assets, the business of
designing, manufacturing or distributing modems that operate on such services,
or any other business in which the Company is materially engaged during the six
(6) month period immediately preceding the Executive's termination of
employment.  The Executive acknowledges and understands that, due to the global
nature of the Company's business and the technological advancements in
electronic communications around the world, any geographic restriction of the
Executive's obligation under this Section 7(b) would be inappropriate and
counter to the protections sought by the Company hereunder.

(c)Non-Solicitation.  During the Executive's employment and for the two (2) year
period immediately thereafter, the Executive shall not, anywhere in the world,
whether directly or indirectly, for himself or for any third party:  (i) solicit
any business or contract, or enter into any business or contract, directly or
indirectly, with any supplier, licensee, customer, or partner of the Company
that (A) was a supplier, licensee, customer, or partner of the Company at, or
within six (6) months prior to, the termination of Executive's employment, or
(B) was a prospective supplier, licensee, customer, or partner of the Business
at the time of the Executive's termination of employment, and in either case,
for purposes of engaging in an activity that is in competition with the
Business; or (ii) solicit or recruit, directly or indirectly, any of the
Company's or its subsidiaries' employees, or any individuals who were employed
by the Company's or its subsidiaries' within six (6) months prior to the
termination of the Executive's employment, for employment or engagement (whether
as an employee, consultant, or otherwise) with a person or entity involved in
marketing or selling products or services competitive with the Business.  The
Executive acknowledges and understands that, due to the global nature of the
Company's business and the technological advancements in electronic
communications around the world, any geographic restriction of the Executive's
obligation under this Section 7(c) would be inappropriate and counter to the
protections sought by the Company hereunder.

(d)Confidential Information.  The Executive acknowledges that during the course
of his employment with the Company, he has had and will continue to have access
to information about the Company, and its clients and suppliers, that is
confidential and/or proprietary in nature, and which belongs to the Company.  As
such, at all times, both during his employment and thereafter, the Executive
will hold in the strictest confidence, and not use or attempt to use except for
the benefit of the Company, and not disclose to any other person or entity
(without the prior written authorization of the Company) any Confidential
Information (as

 

 

- 7 -

 

--------------------------------------------------------------------------------

 

defined below).  Notwithstanding anything contained in this Section 7(d), the
Executive will be permitted to disclose any Confidential Information to the
extent required by validly issued legal process or court order, provided that
the Executive notifies the Company immediately of any such legal process or
court order in an effort to allow the Company to challenge such legal process or
court order, if the Company so elects, prior to the Executive's disclosure of
any Confidential Information.

For purposes of this Agreement, "Confidential Information" means any
confidential or proprietary information which belongs to the Company, or any of
its clients or suppliers, including without limitation, technical data, market
data, trade secrets, trademarks, service marks, copyrights, other intellectual
property, know-how, research, business plans, product information, projects,
services, client lists and information, client preferences, client transactions,
supplier lists and information, supplier rates, software, hardware, technology,
inventions, developments, processes, formulas, designs, drawings, marketing
methods and strategies, pricing strategies, sales methods, financial
information, revenue figures, account information, credit information, financing
arrangements, and other information disclosed to the Executive by the Company or
otherwise obtained by the Executive during the course of his employment,
directly or indirectly, and whether in writing, orally, or by electronic
records, drawings, pictures, or inspection of tangible property.  "Confidential
Information" does not include any of the foregoing information which has entered
the public domain other than by a breach of this Agreement or the breach of any
other obligation to maintain confidentiality of which the Executive is aware.

(e)Return of Company Property.  Upon the termination of the Executive's
employment with the Company (whether upon the expiration of the Term or
otherwise), or at any time during such employment upon request by the Company,
the Executive will promptly deliver to the Company and not keep in his
possession, recreate, or deliver to any other person or entity, any and all
property which belongs to the Company, or which belongs to any other third party
and is in the Executive's possession as a result of his employment with the
Company, including without limitation, computer hardware and software, palm
pilots, pagers, cell phones, other electronic equipment, records, data, client
lists and information, supplier lists and information, notes, reports,
correspondence, financial information, account information, product information,
files, and other documents and information, including any and all copies of the
foregoing.

(f)Ownership of Property.  The Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, and all similar or related information (whether or
not patentable) that relate to the Company's or any of its affiliates' actual or
anticipated business, research, and development, or existing, past or future
products or services, and that are conceived, developed, contributed to, made,
or reduced to practice by Executive (either solely or jointly with others) while
engaged by the Company or any of its affiliates (including any of the foregoing
that constitutes any

 

 

- 8 -

 

--------------------------------------------------------------------------------

 

Confidential Information) ("Work Product") belong to the Company or such
affiliate, and the Executive hereby assigns, and agrees to assign, all of the
above Work Product to the Company or such affiliate.

(g)Judicial Modification.  The Executive acknowledges that it is the intent of
the parties hereto that the restrictions contained or referenced in this Section
7 be enforced to the fullest extent permissible under the laws of each
jurisdiction in which enforcement is sought.  If any of the restrictions
contained or referenced in this Section 7 is for any reason held by an
arbitrator or court to be excessively broad as to duration, activity,
geographical scope, or subject, then such restriction shall be construed, “blue
penciled” or judicially modified so as to thereafter be limited or reduced to
the extent required to be enforceable in accordance with applicable law.

(h)Equitable Relief.  The Executive acknowledges that the remedy at law for his
breach of this Section 7 will be inadequate, and that the damages flowing from
such breach will not be readily susceptible to being measured in monetary
terms.  Accordingly, upon a violation of any part of this Section 7, the Company
shall be entitled to immediate injunctive relief (or other equitable relief)
from any court with proper jurisdiction and may obtain a temporary order
restraining any further violation.  No bond or other security shall be required
in obtaining such equitable relief, and the Executive hereby consents to the
issuance of such equitable relief.  Nothing in this Section 7(h) shall be deemed
to limit the Company's remedies at law or in equity for any breach by the
Executive of any of the parts of this Section 7 which may be pursued or availed
of by the Company.

(i)Severance Payments.  If the Company fails to make severance payments to the
Executive that are required under Section 4(e) above, then the provisions of
Sections 7(b) and 7(c) above shall automatically terminate and shall no longer
be binding upon the Executive after the date that the Company fails to make any
severance payments required under Section 4(e) above.  Nothing in this Section
7(i) shall be deemed to limit the Executive's remedies at law or equity for any
breach by the Company of its obligation to make severance payments pursuant to
Section 4(e) above.

(j)Company Policies.  The Executive agrees to comply with the terms of the
Company’s policies and practices, including the Company’s Employee Handbook and
Executive Incentive Compensation Recoupment Policy, as it exists from time to
time.

8.Miscellaneous.

(a)Notices.  Any notice or other communication under this Agreement shall be in
writing and shall be considered given when delivered personally or five (5) days
after mailed by registered mail, return receipt requested, to the Executive and
the Company at their respective addresses set forth above (or at such other
address as a party may specify by notice to

 

 

- 9 -

 

--------------------------------------------------------------------------------

 

the other).

(b)Entire Agreement; Amendment.  This Agreement contains a complete statement of
all of the arrangements between the Executive and the Company with respect to
the employment of the Executive by the Company and the Executive's compensation
for such employment, and supersedes all previous agreements, arrangements, and
understandings, written or oral, relating thereto (other than any existing
equity award agreements previously executed by the parties).

          This Agreement may not be amended except by a written agreement signed
by the Company and the Executive. The intent of the parties hereto is that
payments and benefits under this Agreement comply with or be exempt from Code
Section 409A and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. Notwithstanding anything in
this Agreement to the contrary, in the event that amendments to this Agreement
are necessary in order to comply with Code Section 409A or to minimize or
eliminate any income inclusion and penalties under Code Section 409A (e.g.,
under any document or operational correction program), the Company and the
Executive agree to negotiate in good faith the applicable terms of such
amendments and to implement such negotiated amendments, on a prospective and/or
retroactive basis, as needed. Further, a termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts that are payable under a “nonqualified
deferred compensation plan” (as defined in Code Section 409A) that is not exempt
from Code Section 409A unless such termination of employment is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“employment termination,” “termination of employment,” “termination date,”
“employment termination date,” or like term shall mean “separation from service”
or the date of the “separation from service,” as applicable.

(c)Severability.  In the event that any provision of this Agreement, or the
application of any provision to the Executive or the Company, is held to be
unlawful or unenforceable by any court or arbitrator, then the remaining
portions of this Agreement shall remain in full force and effect and shall not
be invalidated or impaired in any manner.

(d)Waiver.  No waiver by any party hereto of any breach of any term or covenant
in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such breach, or a waiver of any other term or covenant contained in this
Agreement.

(e)Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the Commonwealth of Virginia applicable to agreements
made and to be performed in the Commonwealth of Virginia.




 

 

- 10 -

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this document as of the 1st
day of August, 2017 to be effective as of the Start Date.

ORBCOMM Inc.

 

 

 

 

By

/s/ Christian Le Brun

 

Name:

Christian Le Brun

 

Title:

Executive Vice President, General

 

 

Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Craig Malone

 

Name:

Craig Malone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

 

- 11 -

 

--------------------------------------------------------------------------------

 

EXHIBIT A -- GENERAL RELEASE

     FOR AND IN CONSIDERATION OF the severance benefits set forth in the
employment agreement to which this General Release is attached, I, Craig Malone,
agree, on behalf of myself, my heirs, executors, administrators, and assigns,
except as otherwise provided in this General Release, to release and discharge
ORBCOMM Inc. (the “Company”), and its current and former officers, directors,
employees, agents, owners, subsidiaries, divisions, affiliates, parents,
successors, and assigns (the “Released Parties”) from any and all manner of
actions and causes of action, suits, debts, dues, accounts, bonds, covenants,
contracts, agreements, judgments, charges, claims, and demands whatsoever
(“Losses”) which I, my heirs, executors, administrators, and assigns have, or
may hereafter have, against the Released Parties or any of them arising out of
or by reason of any cause, matter, or thing whatsoever from the beginning of the
world to the date hereof, including without limitation, my employment agreement
(except as provided below), my employment by the Company and the cessation
thereof, and all matters arising under any federal, state, or local statute,
rule, or regulation, or principle of contract law or common law, including but
not limited to, the Worker Adjustment and Retraining Notification Act of 1988,
as amended, 29 U.S.C. §§ 2101 et seq., the National Labor Relations Act of 1935,
as amended, 29 U.S.C. §§ 151 et seq., the Family and Medical Leave Act of 1993,
as amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.,
the Genetic Information Nondiscrimination Act of 2008, as amended, 42 U.S.C. §§
2000ff et seq., the Employee Retirement Income Security Act of 1974, as amended,
29 U.S.C. §§ 1001 et seq., the Virginia Human Rights Act, as amended, Va. Code
Ann. §§ 2.1-714 et seq., the Virginia Persons with Disabilities Act, as amended,
Va. Code Ann. §§ 51.5-1 et seq., any federal, state, or local “whistleblower”
law, and any other equivalent federal, state, or local statute; provided that I
do not release or discharge the Released Parties (1) from any Losses arising
under the ADEA which arise after the date on which I execute this General
Release or (2) from any rights that I may have to be indemnified by the Company
for any acts or omissions by me made in the course of my role as an officer and
employee of the Company. It is understood that nothing in this General Release
is to be construed as an admission on behalf of the Released Parties of any
wrongdoing with respect to me, any such wrongdoing being expressly denied.

 

     I represent and warrant that I fully understand the terms of this General
Release, that I have had the benefit of advice of counsel or have knowingly
waived such advice, and that I knowingly and voluntarily, of my own free will,
without any duress, being fully informed, and after due deliberation, accepts
its terms and sign the same as my own free act. I understand that as a result of
executing this General Release, I will not have the right to assert that the
Company violated any of my rights in connection with my employment agreement, my
employment, or

 

 

- 12 -

 

--------------------------------------------------------------------------------

 

with the termination of such employment; provided, however, that this General
Release does not release or discharge any claims that I may have against the
Company for breach of its obligation to make severance payments to me after the
termination of my employment in accordance with Section 4(e) of the employment
agreement to which this General Release is attached.

 

    Except as to any claims that I may file for any breach by the Company of
Section 4(e) of the employment agreement to which this General Release is
attached, I affirm that I have not filed, and agree, to the maximum extent
permitted by law, not to initiate or cause to be initiated on my behalf, any
complaint, charge, claim, or proceeding against the Released Parties before any
federal, state, or local agency, court, or other body relating to my employment
agreement, my employment, or the cessation thereof, and agree not to voluntarily
participate in such a proceeding. Notwithstanding the prior sentence, to the
extent that applicable law does not permit me to waive my right to file such a
complaint, charge, or claim, I hereby waive my right to, and agree, to the
maximum extent permitted by law, not to, seek, receive, collect, or benefit from
any monetary or other compensatory settlement, award, judgment, or other
resolution (including a resolution that would otherwise provide for my
reinstatement to employment) of any complaint, charge, or claim that any agency
or other body pursues against any of the Released Parties, whether pursued
solely on my behalf or on behalf of a greater class of individuals. However,
nothing in this General Release shall preclude or prevent me from filing a claim
with the Equal Employment Opportunity Commission that challenges the validity of
this General Release solely with respect to my waiver of any Losses arising
under the ADEA.

 

     I acknowledge that I have twenty-one (21) days in which to consider whether
to execute this General Release. I understand that I may waive such 21-day
consideration period. I understand that upon my execution of this General
Release, I will have seven (7) days after such execution in which I may revoke
my execution of this General Release. In the event of revocation, I must present
written notice of such revocation to the General Counsel at the Company by
delivering such written notice to him at
____________________________________________.

 

    

If seven (7) days pass without receipt of such written notice of revocation,
this General Release shall become binding and effective on the eighth day (the
"Release Effective Date").

 

 

 

 

 

 

 

 

- 13 -

 

--------------------------------------------------------------------------------

 

 

This General Release shall be governed by the laws of the Commonwealth of
Virginia without giving effect to its conflict of laws principles.

 

_______________________________________________

Craig MaloneDate

 

STATE OF __________________

)

 

 

:

ss.:

COUNTY OF _______________

)

 

On the ___ day of ___________________ in the year 200__, before me, the
undersigned, personally appeared Craig Malone, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument, and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument he executed
such instrument, and that such individual made such appearance before the
undersigned.

 

 

 

Notary Public

 

 

 

- 14 -

 